 DECISIONS OF NATIONAl LABOR RELATIONS BOARDB.E. & K., Inc. and United Association of Journey-men and Apprentices of the Plumbing & PipeFitting Industry, Local No. 366. Case 15-CA-7668March 1, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 6, 1981, Administrative Law JudgeLawrence W. Cullen issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.We agree with the Administrative Law Judgethat Ramos' discharge from his supervisory posi-tion, without being given the opportunity to returnto a rank-and-file position, constituted a violationof Section 8(a)(1) of the Act as well as Section8(a)(3). However, under the facts of this case, wedecline to adopt his recommendation to reinstateRamos to his supervisory position. Rather, we findthat the purposes of the Act will best be served byordering Ramos' reinstatement to his former rank-and-file position.2The evidence shows that Respondent's entirecourse of conduct, beginning with its hiring of ad-ditional pipe department employees on April 3through 7, was aimed in part at Ramos and,through him, at all the prounion employees.Ramos' discharge just 10 days after his promotionto supervisor over a newly formed crew was aplanned, integral, and necessary step of Respond-ent's overall scheme to thwart its employees' exer-cise of Section 7 rights and thus violated SectionI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. it is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Prducrts,.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In finding a violation of Sec. 8(a)(1) with respect to Ramos, we findit unnecessary to rely on B.E. & K.. Inc., 252 NLRB 256 (1980), enfoirce-ment denied in part, Docket No 80-1730) (4th Cir. 1981), and Vevis In-dusiries, Inc. d/b/a FIresno Townehouse, 246 NLRB 1053 (1979)260 NLRB No. 818(a)(1). However, as the Administrative Law Judgefound, Respondent's "scheme" began while Ramoswas a rank-and-file employee. The makeup of hiscrew and his selection as foreman were part of thatscheme. Had Respondent not embarked on its un-lawful course, it is unlikely that Ramos would havebecome a foreman on April 7. Thus, the status quowill be restored by Ramos' reinstatement to the po-sition he was in before the unlawful schemebegan. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, B.E. & K.,Inc., Cantonment, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin said recommended Order.MEMBER JENKINS, dissenting in part:I would not rely on Wright Line, a Division ofWright Line Inc., 251 NLRB 1083 (1980). The Ad-ministrative Law Judge correctly found that Re-spondent's alleged lawful reasons for the April 17layoffs were "pretextual" and not justified by anybusiness or economic considerations. Thus therewas no genuine lawful motive in existence here;only the unlawful one was genuine. Wright Linewas directed only at resolving the causation issuewhen a genuine lawful cause or purpose existsalong with a genuine unlawful cause; to use WrightLine where only the unlawful cause is genuine is toengage in a sham analysis which can have only oneoutcome; and such sham application eventuallystultifies the analysis and its effectiveness in treat-ing the real problem to which it was directed.I Member Zimmerman agrees with his colleagues that Respondent vio-lated Sec. 8(a)(3) of the Act by promoting employee Ramos to a supervi-sory position and subsequently discriminatorily discharging him pursuantto an unlawful plan designed to circumvent the Act. In such circum-stances, the status quo will be properly restored by reinstating Ramos tothe rank-and-file position that he held prior to the start of Respondent'sunlawful scheme Accordingly, Member Zimmerman finds that it is un-necessary to consider the allegations that Ramos' discharge violated Sec.8(a)(1) of the Act Further, Member Zimmerman rejects the Administra-tive L aw Judge's reliance on Aevis Industries. Inc., d/b/a Fresno lowne-house, 246 NLRB 1053 (1979)DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge:This case was heard before me on November 17, 18, and19, 1980, in Pensacola, Florida.' The hearing was held' All dates are 198( unless otherwise stated574 BE & K.. INC.pursuant to a complaint issued by the Regional Directorfor Region 15 of the National Labor Relations Board onMay 27, 1980, and is based on a charge filed by theUnited Association of Journeymen and Apprentices ofthe Plumbing & Pipe Fitting Industry, Local No. 366(hereinafter referred to as the Charging Party or theUnion), on April 25, 1980, on behalf of alleged discrimin-atees David Bridwell, Raymond E. Cobb, James G. Cur-renton, Elbie M. Hutcherson, Joe Jordan, Jr., James P.Parker, Eduardo Ramos, Mitchell W. Robbins, Paul F.Schachle, and Chester Williams, Jr. The complaint al-leges that Respondent B.E. & K., Inc. (hereinafter re-ferred to as Respondent), engaged in violations of Sec-tion 8(a)(l) of the National Labor Relations Act, asamended (hereinafter called the Act), by the interroga-tion of its employees concerning their union activities, bythreats to close down the job and to discharge employ-ees who engaged in union activities, and by the layoff ofand refusal to reinstate Foreman Ramos as part of a pat-tern designed to interfere with its employees in the exer-cise of the rights guaranteed them under Section 7 of theAct. The complaint further alleges that Respondent en-gaged in violations of Section 8(a)(3) and (1) of the Actby reason of the discharge and refusal to reinstate al-leged discriminatees Bridwell, Cobb, Currenton, Hut-cherson, Jordan, Parker, Robbins, Schachle, and Wil-liams. The issues in this matter were joined by Respond-ent's answer of June 10, 1980, wherein it denied the com-mission of the alleged unfair labor practices.Upon the entire record made in this proceeding, in-cluding my observations of the witnesses who testifiedherein, and after due consideration of the briefs filed bycounsel for the General counsel, counsel for Respondent,and counsel for the Charging Party, I make the follow-ing:FINDINGS 01 FACT AND CONCI USIONSI. JURISIICTIONIt is admitted by Respondent, and I find, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. STATUS OF IlABOR ORGANIZATIONIt is admitted by Respondent, and I find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE AI.L.EGED UNFAIR LABOR PRACTlICESA. BackgroundRespondent is a Delaware corporation with its princi-pal office in Birmingham, Alabama, and is engaged in theengineering and construction of industrial plant facilitiesthroughout the United States and was engaged as a con-tractor at the St. Regis Paper Company in Cantonment,Florida, at all times material herein. In November 1979,Respondent commenced work on a major plant expan-sion of the St. Regis Paper Company facilities in Canton-ment, Florida. This project involved the removal and re-location of existing facilities and the installation of newfacilities including connecting pipework. Respondent em-ployed several crafts on the project including carpenters,ironworkers, laborers, and pipefitters. The alleged discri-minatees were members of the pipefitters craft which in-cludes the three classifications of pipefitters. welders, andhelpers. Much of the pipework consisted of removing ex-isting pipe facilities to accommodate new pipe facilitiesunder construction. Additionally, the project involvedthe installation of new pipes, drains, and related facilities.The General Counsel and the Charging Party contendthat in January 1980 Respondent, by and through itsagents,2commenced to interrogate and threaten its em-ployees concerning an organizational campaign by theCharging Party (Union), that said organizational cam-paign commenced in March with the discriminateeshaving all become members of the Union by late Marchor early April, and that the pattern of interrogation andthreats by Respondent's agents continued until April 17when the discriminatees were laid off by Respondent andthat Respondent has failed and refused to reinstate thembecause of their having engaged in concerted union ac-tivities. Nine of the discriminatees were employed as pi-pefitters, welders, or helpers in the pipe department ofRespondent's St. Regis Paper Company project. The10th discriminatee, Ramos, was a supervisor at the timeof his layoff. Respondent principally defends itself by ageneral denial of knowledge of a union organizationcampaign and a general denial of a vast amount of thealleged incidents of interrogation and threats havingtaken place with some limited specific denials. Respond-ent contends that the layoff was caused by economic fac-tors beyond its control because of lack of engineeringdrawings and blueprints and materials necessary to con-tinue the job.Each of the 10 discriminatees testified in the GeneralCounsel's case. Project Superintendent E. D. Ruff, PipeSuperintendent James F. Fincher, General ForemanJames T. McNeill, Foreman Roger Thompson, and Pro-ject Planner and Scheduler Frederick D. McAlmond tes-tified on behalf of Respondent.4Foreman Roger Salter,who was alleged in the complaint to have engaged inacts of interrogation of employees, did not testify.B. Organizational ActivityCurrenton, a pipefitter hired by Respondent in Decem-ber 1979 and assigned to Foreman Salter's crew, testifiedthat he became aware of the Union's organizing effort inearly' March when an old friend, Larry Guidy, asked him2 It was stipulated by the parties, and I find, that at all times relevantherein. James F Fincher. James T McNeill. Roger Thompson. andRoger Salter were supervisors within the meaning of the Act I also findthat Project Manager E D. Ruff wvas a supervisor within the meaning ofthe Act at all relevant times hereinIt ,.as stipulated by the parties. and I find. that al the time of histermination Ramois was a foreman and a supervisor within the meaning ofthe Act It was further stipulated and I find that Ramos initially became aforeman on January 21. and remained so until March 17 when he left hisforeman's position (when his crew was disbanded as a result of a reduc-tion In force) and went hack io his tools (became a nonsupervisory em-ployee) On April 7. he became a foreman again and retained that posi-tion until his la off on April 174 All witnescss were sequestered except Currenton who was present onbehalf of ihe General Counsel and McNeill who was present for Re-spondecnt575 DECISIONS OF NATIONAL. I.ABOR REI ATIONS BOARDto join and Currenton told Guidy he was not interested.Guidy contacted Currenton a week later and Currentonchanged his mind and said he wanted to join and did soon March 28. On March 31, Currenton talked to Brid-well on the way to work and, when they arrived on thejobsite, they found their crew discussing the Union in thepresence of their foreman, Salter. At that time, Salter'screw included four of the discriminatees (Currenton,Bridwell, Paul Schachle, and Williams).5Later thatmorning, Randy Caylor (an acquaintance who had ini-tially recommended Currenton to McNeill for a positionwith Respondent) asked Currenton about the Union andtold Currenton that he was interested. Currenton toldCaylor that he was a union member and subsequentlythat day Currenton, Bridwell, and Caylor clocked outearly to go to the union hall and Bridwell and Caylorapplied for membership.6Bridwell testified that he was hired December 12.1979, as a welder and worked in Salter's crew except fora 2-week period. Bridwell was active in the Union's or-ganizational campaign. He signed his application andpaid his dues for union membership at the end of Marchor the first of April.Schachle testified he was hired as a welder in Novem-ber 1979 and assigned to Salter's crew. He became awareof the union campaign in April, attended a union organi-zational meeting held at Jimmy Arnold's house in April,and joined the Union the next day.7Williams testified that he was hired as a welder in No-vember 1979, was initially assigned to McNeill's crew,was reassigned to Roger Thompson's crew, and was sub-sequently reassigned to Salter's crew in January. Hebecame aware of the Union's campaign from Currenton,attended the meeting at Jimmy Arnold's house, andjoined the Union the following day.Cobb testified he was employed by Respondent in Jan-uary as a welder and assigned to Roger Thompson'screw. He attended the meeting at Jimmy Arnold's houseand joined the Union on April 4.Hutcherson was employed by Respondent as a pipefit-ter in January and assigned to Roger Thompson's crew.He learned of the union campaign from Cobb and joinedthe Union on April 4.Robbins was employed by Respondent in December1979 as a pipefitter's helper and was initially assigned toHenry Randall's crew which was taken over by Ramos amonth later. He was allowed to transfer to the iron-workers on the job in order to avoid a layoff whenRamos' crew was disbanded in February. He workedwith the ironworkers for 2 months until he was trans-ferred back to the pipe department on April 15 and wasassigned to a new crew which was under the direction ofRamos. He became aware of the Union's campaign fromCobb and from discussions from other employees. lieb This crew also included employees Caylor, Hammond, and Cham-bers who reported administratively to Foreman Salter but normally didnot work as a part of the crew. It also included Matthews who was alsolaid off on April 17 but was not named as a discriminatee6 Currenton testified that Caylor subsequently advised him that he hadcanceled his check and Caylor did not become a member.7 There was an organizational meeting held at Jimmy Arnold's houseon April 1. Arnold was a union supporter who was not employed by theRespondent.signed an application for union membership on April 1and paid his dues on April 16.Parker testified he was hired on January 15 andworked until March 13 when he was laid off fromRamos crew in a reduction in force. He was rehired as apipefitter on April 3, and was then assigned to Salter'screw. He testified he was aware of some talk of a unioncampaign prior to his layoff in March. He attended theUnion's organizational meeting at Jimmy Arnold's houseand joined the Union on April 2, the day before he re-turned to work.Jordan testified that he was employed by Respondentas a welder assigned to Salter's crew on February 6, thathe was allowed to transfer to the ironworkers craft onMarch 24 to avert being laid off, and that he was subse-quently transferred back to the pipe department on April8 and again assigned to Salter's crew. He was a unionmember at the time of his initial employment in Febru-ary.C. The Alleged Unlawful Interrogation and Threats1. The alleged unlawful interrogation and threats ofCurrenton by General Foreman McNeill in JanuaryCurrenton testified that he was interrogated on threeoccasions by General Foreman McNeill in January. Thefirst incident occurred the second week of January whenMcNeill went to the area where Currenton and RudyWillis, the welder assigned to assist Currenton, wereworking and asked Currenton whether he had heardrumors concerning the Union's attempting to organizethe job to which Currenton replied he had heard rumorsbut that as far as he was concerned they were justrumors. McNeill "asked me if I was being on the levelwith him, and I said, yes, I was. He said he believed meand that was the end of that conversation."About a week later (the third week in January) McNeillagain went to Currenton's work area and told Currentonhe knew about Rudy Willis' having been involved in anorganizational effort at Daniel's Construction Company.Currenton assumed McNeill also knew about his own in-volvement in that effort and told McNeill that both heand Willis had been involved but that was in the pastand that he needed to work in the area to restore hisname as a nonunion contractor. McNeill told Currenton"that he believed me, that I wasn't involved," and "aslong as I stayed out of it I would have a job," and "aslong as I stayed that way that I would be OK; that meand Rudy both would have a job."In the latter part of January, McNeill initiated a thirdconversation with Currenton on the jobsite and told Cur-renton that Willis who had failed a welding test wouldnot be rehired as a helper as a result of Project ManagerRufFs having found out that Willis and Currenton hadbeen involved in a prior union organizing effort at Dan-iel's Construction Company's Pensacola job. McNeilltold Currenton he had told Ruff that Currenton had hisnose clean and that he (McNeill) would vouch for Cur-renton and he (McNeill) said that "as long as I kept itthat way that I would have a job but I better keep mynose clean." In this conversation, McNeill also said,576 B.E. & K.. INC."Jim, you know if anything like that gets started on thisjob there's going to be some people lose their jobs."McNeill denied having discussed union activity in Jan-uary 1980 on the job with Currenton or any other em-ployee or having asked any other employee questionsconcerning union activity or having told Currenton orany other employee that he or any other employeeswould be discharged if they engaged in union activities.He testified that he heard rumors of union activity butno more than on any other job. Project Manager Rufftestified that he was not aware of any union activity onthe job and that he did not call Daniel's ConstructionCompany concerning employee Rudy Willis. I foundCurrenton to be a credible witness who spoke with cer-tainty and who spoke convincingly concerning the con-versations between him and McNeill in January and Icredit his testimony. I do not credit the testimony ofMcNeill which consisted of general denials that the con-versations took place."Accordingly, I find that McNeill's questioning of Cur-renton in the second and third week of January was un-lawful interrogation and that Respondent thereby violat-ed Section 8(a)(1) of the Act. I find that McNeill's state-ments made to Currenton in the third wreek of Januaryand in the latter part of January constituted unlawfulthreats and that Respondent thereby violated Section8(a)(1) of the Act.2. McNeill's directions to his foremenRamos testified that, while employed as a foreman forRespondent in February, McNeill called a meeting of hisforemen in the middle or latter part of February whichwas attended by Foremen Salter, Roger Thompson, Og-lesby, and Ramos and that McNeill told the foremen "ifwe knew anybody that had anything to do with theUnion to carry them to the gate." Ramos testified thismeant to fire them. Ramos testified further that he subse-quently attended a foremen's meeting attended by Fore-men Salter, Oglesby, Roger Thompson, and CliffThompson at which McNeill stated that he personallywould fire any foreman that had anything to do with theUnion. I credit Ramos' testimony concerning the eventsof the two foremen's meetings.9 Ramos' testimony in thisregard was not rebutted by Respondent. McNeill did notdeny having made the statements attributed to him byRamos in these two meetings. Foremen Salter, Oglesby,and Cliff Thompson were not called as witnesses by Re-spondent. I also find that the failure by Respondent toinquire of Foreman Roger Thompson concerning thesemeetings compels an adverse inference.I I did not find McNeill or Ruff to he credible witnesses fior reasonswhich will be set out infra in this Decision. To the extent that their testi-mony conflicts with any of the discriminatees (each of whom I found tobe credible witnesses). I credit the testimony of the dicriminatees overthat of either McNeill or RuffI9 found Ramos to be a credible witness w'ho testified in a believableand convincing manner There were some minor inconsistencles hetieenRamos' testimony and information supplied in his affidavit covering theposting of the list on April 17 tlowe.er, I did not find these to he essen-lial to his credibility3. Alleged unlawful interrogation by ForemanSalterCurrenton testified that, on the morning of April 1(which was the day after he and Bridwell and Caylorwent to the union hall), Salter approached him and Brid-well at the lime kiln area where they were working andsaid, "I heard they were selling books for $325," where-upon Currenton said, "[Y]eah Roger, that's what Iheard" and Salter said, "[Y]ou know, I heard some guysin my crew might have a book." Salter then said, "[A]s amatter of fact I heard Randy (Caylor) had one; maybetwo more." And Currenton then acknowledged thatCaylor, Bridwell, and he each had a book and Salter saidthat he (Salter) had tried to get a book previously. Cur-renton then informed Salter of the union meeting atJimmy Arnold's house that night. Salter declined toattend because of his status as a foreman but asked Cur-renton to tell him the next day about the meeting. Cur-renton testified that the union meeting was attended byhimself, Bridwell, Caylor, Williams, Paul and VinceSchachle, Cobb, Troy Bledsoe, Ronnie White, Parker,and some others whom Currenton could not rememberin addition to some union officials. The next morningBridwell and Currenton were the first two men in theircrew to get to their reporting place. Salter was alreadythere and Currenton asked Salter whether he (Salter)was ready to join the Union and Salter laughed and said,"[Y]eah, tell me all about it." Bridwell and Currentondid so. The following day, April 3, Salter came to thearea where Currenton was working and said "that theyhad a list of the people who were at the meeting and alist of people who had union books already. It was onelist, but they knew who had books and who had been atthe meeting." On inquiry from Currenton, Salter said, "Iknow they've got a list." Salter said the list was about80-percent accurate. Currenton then inquired whethercertain names were on the list and Salter told himwhether or not the particular name was on the list. Healso told Currenton that Hammond and Caylor were noton the list. Currenton testified on cross-examination thatSalter had estimated that a dozen or more names wereon the list. Bridwell's testimony was generally corrobo-rative of Currenton's with respect to the discussions withSalter. Bridwell added that, when Salter told Currentonand Bridwell about the list, he also told them to "walkthe straight and narrow and if we were caught doinganything wrong we would be terminated." He warnedthem not to discuss the Union. Ramos testified thatSalter told him about the list which Salter said had beenshown to him by McNeill and which included Ramos',Currenton's, and Williams' names and had also includedGlen Hammond's and White's names but that these twonames had been erased.Williams testified that Salter had told him and Curren-ton about the list and that he (Williams) was at the topof the list and to be careful on the job or they could bedischarged. Parker who was assigned to Salter's crew onApril 3 after he returned to work from his layoff ofMarch 13 testified that Salter told him on April 3 that hewas glad Parker was in his crew which was the onlyunion crew. He also testified that, on the afternoon of577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 3, Salter approached him and Paul Schachle in theold "Fab" (fabrication) shop and showed him a list withtheir names on it and said that "they" knew we were atthe meeting and might have our books. Paul Schachlecorroborated Parker's testimony in this regard but testi-fied that he himself, however, had not seen the list al-though he had seen some papers. Jordan also testified toa conversation with Salter wherein Salter inquiredwhether Jordan was in the Union. Jordan fixed the timeof the conversation as sometime before he was trans-ferred to the ironworkers.I credit the testimony of Currenton, Bridwell, Wil-liams, Parker, Paul Schachle, and Jordan concerningtheir conversations with Salter."0Respondent did notcall on Salter to testify. The credited testimony of thesediscriminatees with respect to their conversations withSalter thus stands unrebutted on the record.I find that Salter's questioning of Currenton and Brid-well, on April I and 2, constituted unlawful interroga-tion. I find Salter's statement to Bridwell on April 3 thathe should walk the straight and narrow or risk termina-tion constituted an unlawful threat. I find Salter's state-ment to Williams that his name was on the top of the listand to be careful or he would be discharged constitutedan unlawful threat. Accordingly, I find that Respondentviolated Section 8(a)(1) of the Act by reason of the actsof interrogation and threats of the discriminatees en-gaged in by Respondent's agent, Salter, as set out above.4. Alleged unlawful interrogation and threats byForeman Roger ThompsonThere were also allegations of 8(a)( ) violations in-volving Foreman Roger Thompson. Hutcherson andCobb who were assigned to Roger Thompson's crew tes-tified as follows concerning them. Hutcherson testifiedthat in the first week of April, Roger Thompson ap-proached him at his worktable at the new demineralizingarea and asked him whether he had any knowledge ofthe Union's attempting to organize the job to which Hut-cherson replied he had only heard rumors. Thompsonthen stated, "Elbie, if you know of anybody that joinedthe Union, or talks about the Union, you let us know andwe'll get them fired." Hutcherson testified further that,on April 8 or 9, Roger Thompson stated that it looked asif the Union were trying to organize the job (come in) towhich Hutcherson replied, "[W]ell, they'll probably try."Cobb testified that, in the first week of April, RogerThompson approached him and asked if he had obtaineda union book to which Cobb replied, "no." Additionally,Paul Schachle testified that, on April 8 or 9, RogerThompson asked him "what's this about the Union" andinquired what he (Schachle) knew about the Union. Wil-liams also testified that on the following week after theunion meeting Thompson told him his name was on thetop of the "list."Roger Thompson testified on behalf of Respondentand denied having made any inquiry of Hutcherson re-garding the Union. He admitted to having asked Cobbwhether he had joined the Union and that Cobb had told'o I found Bridwell. Williams, Parker, Paul Schachle, and Jordan to hecredible witnesses as well as Currenton whom I previously creditedhim "no." He denied telling Williams or any other em-ployees that their names were on a list. He also deniedhaving any knowledge of a list. He denied having in-quired of Schachle concerning his knowledge of theUnion or any union activity.I credit the testimony of Hutcherson, Cobb, PaulSchachle, and Williams concerning their conversationswith Roger Thompson. I found their testimony to bepositive, clear, and convincing. Conversely, I foundRoger Thompson to be hesitant in his answers on cross-examination and do not credit his denials that these con-versations even took place as testified to by discrimina-tees. As noted above, Thompson admitted to having in-quired of Cobb as to whether he was a union member.Accordingly, I find that Thompson's questioning of Hut-cherson concerning his knowledge of union activity con-stituted unlawful interrogation in violation of Section8(a)(l) of the Act and his statement to Hutcherson thatemployees who joined the Union would be fired consti-tuted an unlawful threat and that Respondent therebyviolated Section 8(a)(l) of the Act. I also find thatThompson's questioning of Cobb and Schachle constitut-ed unlawful interrogation and that Respondent therebyviolated Section 8(a)(1) of the Act.5. Additional allegations of 8(a)(l) violationsinvolving General Foreman McNeillCurrenton testified that on a Tuesday or Wednesdayof the week following the week of the union meeting(April 8 or 9) McNeill approached him and PaulSchachle as they were working on the steam trap in thecorner of the building. At that time Currenton askedMcNeill concerning rumors that the Company was goingto be unionized to which McNeill replied, "[D]on't be-lieve a word of it. Ted Kennedy will never go union onthis job or any other job; he'll close the job down beforehe ever works union." Ted Kennedy was identified byCurrenton and subsequently by McNeill as either an offi-cial or part owner of the Company. Currenton then toldMcNeill he had been wondering about the rumor. Cur-renton testified that McNeill replied, "[D]on't worryabout it. As long as I've got a job out here, you'll have ajob. We'll lock the gate together when we leave. Youjust keep your nose clean." No inquiry was made ofSchachle concerning this conversation. McNeill deniedmaking the statements attributed to him by Currenton. Icredit the testimony of Currenton, I do not credit thedenial of McNeill.Hutcherson testified that, on or about April 10,McNeill approached him and said, "Elbie, I want to askyou a question." Hutcherson anticipated the question andtold McNeill he thought he knew what the question wasand asked whether the matter was between them whichMcNeill assured him it was. Hutcherson then toldMcNeill that he was going to get a union book. Hutcher-son testified that McNeill then stated "that's what I wasgoing to ask you." At that time Jordan approached andHutcherson told McNeill that "Joe's a union man, too"and McNeill replied that was what he wanted to know.Jordan testified that he heard Hutcherson tell McNeillthat he (Jordan) was in the Union also. Jordan further578 B.E. & K., INC.testified that McNeill inquired of him whether this wascorrect and Jordan replied, "yes." McNeill testified thatthis discussion related to membership in a masonic lodgeto which he and Hutcherson belong and that Hutchersontold him that Jordan was a member of the lodge also. Icredit the testimony of Hutcherson and Jordan and donot credit the testimony of McNeill.Currenton testified that he initiated a meeting withMcNeill at a softball field on the evening of April 10 andtold McNeill that he was a union member and that theUnion was organizing the job. McNeill asked Currentonto reconsider his decision and asked Currenton howstrong the Union was on the job. Currenton replied thatthe Union was strong and gaining strength. I credit thetestimony of Currenton in this regard which stands onthe record as not being specifically rebutted by McNeill.To the extent that McNeill's general denial of havinghad conversations concerning the Union with Currentonand other employees may constitute a possible rebuttal ofhis testimony, I do not credit McNeill's denial.Williams testified that, on the day before the layoff,McNeill came to where he was working and drove himin a pickup truck from the site and discussed the Unionand told Williams that the Union was pricing itself out ofwork and offered to show Williams paperwork from theCompany's attorney to substantiate that no union con-tractor had ever bid on the job. Williams was laid off thenext day (April 17) and the paperwork was never shownto him. McNeill acknowledged that he had driven Wil-liams around the project but stated that the conversationconcerned an inquiry by Williams whether he would beterminated because he was a diabetic. McNeill stated hedid not discuss anything else on the truck ride. I creditWilliams' testimony in this regard; I do not creditMcNeill's testimony or denials.I find that McNeill's statement to Currenton on theTuesday or Wednesday of the week following the unionmeeting (April 8 or 9) that Ted Kennedy would shutdown the job if it were unionized and that Currentonshould keep his nose clean was an unlawful threat andthat Respondent thereby violated Section 8(a)(l) of theAct.I find that McNeill's questioning of Hutcherson andJordan on or about April 10 constituted unlawful interro-gation and that Respondent thereby violated Section8(a)(1) of the Act.I find that McNeill's questioning of Currenton on theevening of April 10 concerning the strength of the Unionconstituted unlawful interrogation and that Respondentthereby violated Section 8(a)(1) of the Act.I find that McNeill's offer of April 16 to show Wil-liams paperwork from the Company's attorney to showthat no union contractor had ever bid on the job and hisassertion that the Union was pricing itself out of workconstituted an unlawful threat and that Respondentthereby violated Section 8(a)(1) of the Act.D. The Layoffs of April 17On April 17, the 10 discriminatees and 2 other employ-ees not involved in this case were laid off by Respond-ent. " At the time of their layoff each discriminatee re-ceived a termination form with an identical marking of"fair" as an evaluation of their job performance out offour listed categories on the termination forms of "excel-lent," "good," "fair," and "poor." The termination formswere marked by McNeill, the general foreman, althoughthey were normally marked by the foremen. Two of thediscriminatees were subsequently reemployed by Re-spondent. Paul Schachle was reemployed on July 28 andwas terminated shortly thereafter on August 6 or 7.Jordan was reemployed July 28 and was working on thesite at the time of the hearing in this case. The GeneralCounsel contends that the layoff was pretextual and un-necessary and that Respondent's sole motivation for thelayoff and for the selection of the discriminatees for thelayoff was their having engaged in protected concertedactivity. As stated previously in this Decision the Gener-al Counsel alleges violations of Section 8(a)(l) and (3) ofthe Act with respect to the nine nonsupervisory discri-minatees and alleges a violation of Section 8(a)(1) of theAct with respect to Ramos who was a supervisor underthe Act at the time of the layoff. The General Counselalso contends that the rating of the 10 discriminatees asfair by McNeill constituted a part of Respondent's effortto finally rid itself of union adherents. Respondent deniesthat the layoff of the discriminatees was motivated byunlawful discriminatory purposes proscribed by the Actbut rather contends that the layoffs were necessitated byeconomical considerations caused by the lack of suffi-cient engineering drawings and blueprints and the lack ofmaterials needed to continue the job. Respondent con-tends that the layoff, itself, was not unusual with respectto this particular project, and that the selection of thediscriminatees for layoff was normal under the circum-stances as well as their having been rated fair byMcNeill.The discriminatees were selected for layoff from threecrews. Ramos and Robbins were selected from the crewwhich had been made up on April 7 with Ramos thenbeing made a foreman again. The other members ofRamos' crew were reassigned to other crews and werenot laid off. Hutcherson and Cobb were selected fromRoger Thompson's crew and the entire crew of RogerSalter except for employees Hammond, Caylor, Cham-bers, and Foreman Salter were laid off. In the case ofSupervisor Ramos, Respondent contends that he wasgiven the option to "return to his tools" as a rank-and-file employee when his crew was disbanded on April 17but that he refused to do so. Ramos testified that he wasnot given this option. Neither Jordan nor Robbins waspermitted to return to the ironworkers as they had beenallowed to do to avert a layoff in a previous reduction offorce.The discriminatees testified at length that there wassufficient work to continue the job, that Respondent hadhired additional pipefitters, welders, and helpers shortlybefore the layoff of April 17, that they had been givenassurances by Respondent's supervisors and management] It 'as stipulated by the parties that one of the other employees,Steven Barrington, volunteered for the layoff The other employee, ScottMatthews, "was not named as a discriminatee in the complaint579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives that there was a great deal of work to bedone, and that they had survived previous reduction offorce layoffs with the exception of Parker who was laidoff and subsequently rehired on April 3. They testifiedthat they had been complimented on their work. At thetime of the layoff on April 17, virtually all of the discri-minatees were engaged in unfinished projects and amajor project of an underground 42-inch line was sched-uled to commence the following week. In addition, anew crew had been set up on April 7 and Ramos hadbeen returned to the position of foreman to lead thatcrew. Robbins had been transferred back from the iron-workers department to Ramos' crew only 2 days prior tothe layoff. Jordan was transferred back to Salter's crewfrom the ironworkers on April 8. Furthermore, in earlyApril after the union meeting of April 1, Salter informedseveral discriminatees that Respondent had a list of thoseemployees who had attended the union meeting of AprilI and specifically named several of the discriminatees.Roger Thompson had also spoken of the existence of alist and told Williams that his name was on the top of thelist. Ramos testified that during the week of April 17 heasked McNeill whether it was okay for him to join theUnion and McNeill said to "go ahead." Subsequentlythat week Ramos inquired of McNeill whether there wasgoing to be a layoff and McNeill told him that a bigchange was going to occur that week.'2Ramos testified that, on April 17, McNeill called allthe foremen into his office and announced the layoff.Ramos testified that McNeill had a list similar to the onehe had been told about by Salter and that his and Rob-bin's names were on the list. Ramos asked McNeill whyhe was not put back to his tools as before rather than belaid off and McNeill replied he could not help it as thelist came from Birmingham (the home office of Respond-ent). Ramos testified he did not refuse to go back to histools. Ramos further testified that the normal practicewas for the foreman, rather than the general foreman, toselect the men for a layoff. Ramos informed Robbins ofthe layoff. Hutcherson and Cobb were informed byRoger Thompson that they were to be laid off. Cobb tes-tified at the time of the layoff he was on the scaffold pre-paring to make some welds and Roger Thompson calledhim down and upon questioning by Cobb as to thereason for the layoff initially said he was "out of work,"and then said that he (Roger Thompson) had nothing todo with the layoff as it had come from Birmingham.Salter informed the members of his crew of the layoff.Currenton testified that Salter walked up and said,"[W]ell, they got most of you."When the discriminatees received their terminationslips, each was marked fair on his job performance andthe slips were signed by McNeill. That evening Curren-ton, Schachle, Bridwell, and Parker went to see McNeillat his home and were informed he was coaching a ball-game at a nearby ballfield. They went to see him at theballfield and McNeill and Roger Thompson were both atthe game which was in progress. The discriminatees tes-tified that, when they inquired as to the reason for theirIz The above is a composite of Ihe credited testimony of the discrimin-atees.layoff and their rating of fair, McNeill told them that thelist of the employees to be laid off had come from Bir-mingham and he was told what to put on the terminationslips and he had nothing personally to do with the deci-sion.Respondent's witnesses McNeill, Fincher, and Ruffdenied knowledge of the union campaign.13Respond-ent's witnesses testified that the layoff of April 17 wasnormal and occasioned by a lack of engineering draw-ings and blueprints and material and that the selection ofthe men was made by General Foreman McNeill whichwas normal under the circumstances. Ruff testified thatthe job had been occasioned by several layoffs as a resultof the need for relocation of existing facilities and thatthe majority of the pipework was not scheduled to com-mence until the first of 1981. Ruff testified that twomajor projects had been completed and there was no ma-terial for the 42-inch underground pipe. He testified fur-ther that he attended a Monday meeting conducted byPlanner and Scheduler McAlmond in the week of thelayoff and that McAlmond indicated to him that therewas not sufficient work for the number of men whowere employed and that he (Ruff) thereafter informedFincher that there would be a layoff. Ruff testified fur-ther that he met Fincher and McNeill on Wednesdayafternoon, April 16, and that they recommended that 20employees in the pipe department be laid off on thatThursday afternoon but he reduced the number to 12.Fincher and McNeill testified similarly concerning thesediscussions. McAlmond testified that at the Mondaymeeting (April 14) his schedule indicated that there wasnot sufficient work for the number of men on the pro-ject. Fincher and McNeill denied having told employeesthat the jobs would be of considerable length.As to the selection of the particular men for layoff,Respondent's witnesses denied having any knowledge ofthe existence of a list from Birmingham. McNeill ac-knowledged that he had not consulted Roger Salter withrespect to his recommendations for which men to lay offin his crew, although he considered Roger Salter as oneof his best foremen. McNeill testified that he selected themen in Ramos' crew since the crew was to be disbanded.McNeill and Fincher testified that Ramos refused to goback to his tools but that he gave no reason and they didnot inquire further. McNeill stated that he did ask RogerThompson for his recommendation and that Rogera3 I did not find McNeill, Fincher, or Ruff to be credible witnesses forseveral reasons. Initially all three of these witnesses denied having anyknowledge of the existence of the union organizational campaign andonly admitted to having heard rumors of union activities. In the face ofthe credited testimony of the discriminatees who testified to several inci-dents of unlawful interrogation and threats by McNeill, Salter, and RogerThompson, I find the denials by Fincher, Ruff, and McNeill that theyeven had knowledge of the Union's campaign to be unbelievable I alsofound Ruff to be argumentative on the stand and his answers on cross-examination to be unresponsive; I found Fincher's answers on cross-ex-amination to be unresponsive. Additionally, McNeill's credibility was alsoseverely damaged by his testimony on the stand that Robbins was select-ed for the layoff on April 17 because he (McNeill) had been told by Iron-workers Superintendent McCue that Robbins would not climb and hissubsequent admission on cross-examination that he had never been toldthis by McCue after the General Counsel confronted him with his state-ment in his affidavit that McCue had never told him Robbins would notclimb.580 B.E. & K., INCThompson gave him his recommendation of Cobb andHutcherson for layoff and that these happened to coin-cide with the recommendations that he himself wasmaking for layoffs from Thompson's crew. McNeill testi-fied on cross-examination that he rated all the discrimina-tees fair because the job had been slowing down and hewould want to talk to them prior to rehiring them. Healso acknowledged the slowdown might have resultedfrom the fault of management as much as the men. Heacknowledged that he had not consulted with any of themen or advised them of any failure of performance ontheir part. Thompson testified that he told McNeill thathe would be losing some good men from his crew byreason of the layoff. He would have rated Hutcherson asgood and Cobb as fair on their job performance. Fincheracknowledged on cross-examination that Salter's crewwas the most efficient crew on the job at the time of thelayoff. Fincher and Ruff both testified that fair wouldmean at least the men would have to be talked to priorto coming back to work, and that excellent or goodwould mean that they would automatically be eligiblefor rehire. McNeill and Thompson also acknowledgedthat the four employees came to the ballgame in progressthe evening of April 17 and inquired as to why they hadbeen laid off and rated fair, but testified that McNeill hadtold them that he was busy with the ballgame and didnot have time to talk to them. Both denied that McNeillhad told them that the layoff and the marking of theirperformance as fair was a result of a list or instructionsthat had come from Birmingham.I credit the testimony of the discriminatees regardingthe layoffs of April 17 as set out above. I find that Re-spondent engaged in an unlawful campaign against theUnion's organizational efforts through unlawful interro-gation and threats of its employees concerning theirunion activities and that Respondent compiled a list ofunion supporters and utilized that list to select them forthe layoff of April 17 which layoff I find was pretextualand was not justified by economic or business reasons.There were numerous incidents of demonstrated unionanimus on the part of Respondent including acts of inter-rogation, threats, and instructions to its foremen to termi-nate union supporters. I conclude that the April 17 layoffwas not justified by economic considerations for severalreasons in addition to the demonstrated union animus onthe part of Respondent. The hiring of new employeesshortly prior to the layoff of discriminatees, the transferof Robbins and Jordan back to the pipe department, themakeup of a new crew to be headed by Ramos as fore-man on April 7, the instructions to Ramos concerningnew work to be performed, and the numerous assurancesto the discriminatees that there was a great deal of workavailable are all actions taken by Respondent which aresimply inconsistent with an impending layoff. I do notfind Respondent's exhibits with respect to a shortage ofengineering drawings, blueprints, and material to be de-terminative in this case. I find that the marking of all ofthe discriminatees as fair on their job performances in-cluding Parker who had previously been marked as goodin a prior layoff is further evidence of Respondent'sintent to assure that the discriminatees were not rehiredas borne out by the additional hire of a number of newemployees in the pipe department subsequent to theApril 17 layoff with the rehire of only Schachle andJordan.I find that under the rationale of the Board's decisionin Wright Line, a Division of Wright Line. Inc., 251NLRB 1083 (1980), the General Counsel has made aprima facie case of violations of the Act by reason of theApril 17 layoffs and the refusal to reinstate the discrimin-atees and that Respondent has failed to rebut this case bya preponderance of the evidence. Accordingly, I findthat Respondent violated Section 8(a)(1) and (3) of theAct by the April 17 layoff and discharge of the nine non-supervisory discriminatees.With respect to the layoff of Foreman Ramos, Ramostestified that he filed an application to join the Unioneither the end of March or the first of April at a timewhen he was a rank-and-file employee, that he communi-cated his interest in the Union to other employees, andthat he was informed by Salter at the end of March orthe first of April while a rank-and-file employee thatMcNeill had a list of employees who belonged to theUnion and that Ramos' name was on the list. On April 7(10 days prior to the layoff of April 17) a new crew wasmade up and Ramos was again selected to become aforeman. At this time he was told by Fincher that therewas a great deal of work to be performed and that hiscrew was to finish the work at the digester and that hiscrew would be assigned to the 42-inch underground pipejob when it began. Ramos testified that there was an-other month of work left for his crew to do on the di-gester and the necessary materials and fittings wereavailable to complete this job as of the date of the layoff.Ramos testified that, when he and the other foremenwere called to McNeill's and Fincher's office on April17, he was shown a list of people to be laid off byMcNeill which included his name and that of Robbinsfrom his crew whereas a recently hired employee inRamos' crew was not laid off. When Ramos inquired asto why he was not permitted to return to his tools as arank-and-file employee as before, he was told by McNeillthat the list had came from Birmingham. Ramos testifiedthat he had previously been complimented on his work.His job performance was also marked as fair on his ter-mination form by McNeill. I credit the testimony ofRamos over that of Respondent's witnesses includingMcNeill and Fincher who testified he refused to returnto his tools but that they did not inquire further.Accordingly, I conclude that the makeup of Ramos'crew, his selection as foreman, his subsequent dischargefrom his supervisory position from a list made up by Re-spondent of known union supporters without being giventhe opportunity to return to his rank-and-file position ashe had previously, and the marking of his job perform-ance as fair on his termination form were part of anoverall scheme by Respondent to rid itself of all unionadherents and constituted a violation of Section 8(a)(1) ofthe Act. See Nevis Industries. Inc., d/b/a Fresno Towne-house, 246 NLRB 1053 (1979), and B. E. & K., Inc., 252NLRB 256 (1980), cited by counsel for the GeneralCounsel which I find are directly in point.5R81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also find that Respondent violated Section 8(a)(3) ofthe Act by refusing to permit Ramos to return to hisrank-and-file position. Respondent had work available forRamos on April 17 but he was nevertheless denied theopportunity to return to his rank-and-file position as aresult of his having applied for union membership whilea rank-and-file employee. The desire of Respondent torid itself of Ramos based on his union activity engaged inas a rank-and-file member is demonstrated by its upgrad-ing him to a foreman's position on April 7 and then dis-charging him with an unexplained rating of fair byMcNeill on April 17. This is particularly evident in viewof his having been identified by Respondent as a unionsupporter. Although the General Counsel alleged andargued only an 8(a)(1) violation with respect to Ramos, Ifind the facts of the 8(a)(3) violation to be intertwinedwith those which give rise to the 8(a)(l) violation. SeeCarbonex Coal Company, 248 NLRB 779 (1980).IV. THE EFFECT OF THE UNFAIR I.ABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent as foundherein, occurring in connection with the operations ofRespondent as found in section I have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to dis-putes burdening and obstructing the flow of commerce.CONCL USIONS OF LAW1. The Respondent, B.E. & K., Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. United Association of Journeymen and Apprenticesof the Plumbing & Pipe Fitting Industry, Local No. 366,is a labor organization within the meaning of Section2(5) of the Act.3. By coercively interrogating its employees concern-ing their union activities and the union activities of otheremployees, by threatening them that it would closedown the St. Regis Paper Company project if they se-lected the Union to represent them, and by threateningits employees with discharge if they engaged in union ac-tivities, Respondent has violated Section 8(a)(l) of theAct.4. By discharging and thereafter failing and refusing toreinstate its employees David Bridwell, Raymond E.Cobb, James G. Currenton, Elbie M. Hutcherson, JoeJordan, Jr., James P. Parker, Mitchell W. Robbins, PaulF. Schachle, and Chester Williams, Jr.; by refusing topermit Eduardo Ramos to return to a nonsupervisoryjob; and by designating their job performance as fair ontheir termination forms, Respondent has violated Section8(a)(3) and (1) of the Act.5. By discharging and thereafter failing and refusing toreinstate its employee Eduardo Ramos, a foreman and asupervisory employee under the Act, and by designatinghis job performance as fair on his termination form, Re-spondent has violated Section 8(a)(1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed acts inviolation of Section 8(a)(l) and (3) of the Act, it shall beordered to cease and desist therefrom and from anyother unlawful activity and to take certain affirmativeaction designed to effectuate the policies of the Act. Ac-cordingly, I recommend that Respondent be required topost the appropriate informational notice to employees inappropriate places in the pipe department and in anyarea under Respondent's control on the St. Regis projectin Cantonment, Florida, where employees of the pipe de-partment may report to work and I recommend the rein-statement of all unlawfully discharged employees, includ-ing supervisory employee Eduardo Ramos and that Re-spondent make them whole for losses due to discrimina-tion against them and cease and desist from any otherunfair labor practices. All loss of earnings and otherbenefits due under this Order shall be computed with in-terest in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I issue the following recom-mended:ORDER 1 4The Respondent, B.E. & K., Inc., Cantonment, Flor-ida, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union activities and the union activities of other em-ployees.(b) Threatening its employees with discharge, loss ofjobs, or a shutdown of its project at the St. Regis PaperCompany in Cantonment, Florida, in order to discouragetheir support of the United Association of Journeymenand Apprentices of the Plumbing & Pipe Fitting Indus-try, Local No. 366, or any other labor organization.(c) Discouraging membership in a labor organizationby discharging or refusing to reinstate in a timely fashionor reinstate at all or otherwise discriminating against em-ployees in their hire and tenure.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under SectIon 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to David Bridwell, Raymond E. Cobb, JamesG. Currenton, Elbie M. Hutcherson, Joe Jordan, Jr.,James P. Parker, Eduardo Ramos, Mitchell W. Robbins,Paul F. Schachle, and Chester Williams, Jr., immediateand full reinstatement to their former positions or, ifthose positions are no longer available, to substantially'4 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.582 B.E. & K., INC.equivalent positions without prejudice to their seniorityand other rights and privileges previously enjoyed. '(b) Make the employees named above in section (a)whole for any loss of pay or any other benefits theyhave sustained by reason of the discrimination againstthem in the manner set forth in this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post copies of the attached notice marked "Appen-dix" 16on all bulletin boards and meeting places andwork headquarters of the pipe department of the B.E. &K. portion of the St. Regis Paper Company project.(e) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Hi Ramos is to be reinstated to his former supervisory position in theevent the Board agrees with the finding of an 8(a)(1) violation or to hisrank-and-file position in the event the Board agrees only with a finding ofan 8(aX3) violation16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in this notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WI Wil. NOT discharge employees because oftheir union activities.WE WIL.L NOT threaten employees with dis-charge, loss of job, loss of benefits, or other repri-sals because of their union activities, membership,or support.WE WIl. NOT threaten to close down our oper-ations at the St. Regis Paper Company project inCantonment, Florida, to prevent union activitiesamong our employees.WE Wll.L NOT coercively interrogate employeesconcerning their union membership, activities, orsupport.WE WILL. NOT discourage membership or activi-ties on behalf of the United Association of Journey-men and Apprentices of the Plumbing & Pipe Fit-ting Industry, Local No. 366, or any other labor or-ganization by discharging employees or discriminat-ing against them in their hire and tenure.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE wiL.I offer David Bridwell, Raymond E.Cobb, James G. Currenton, Elbie M. Hutcherson,Joe Jordan, Jr., James P. Parker, Eduardo Ramos,Mitchell W. Robbins, Paul F. Schachle, and ChesterWilliams, Jr., immediate and full reinstatement totheir former positions, or, if those positions nolonger exist, to substantially equivalent positionswithout loss of seniority and other rights and privi-leges previously enjoyed.WE WIL.L make whole the employees namedabove for any loss of pay or other benefits sustainedby them by reason of our discrimination againstthem, with interest upon any moneys due them.B.E. & K., INC.583